IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


AMY SARGENT,

              Appellant,

 v.                                                       Case No. 5D16-3992

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed January 26, 2018

Appeal from the Circuit Court
for Hernando County,
Stephen E. Toner, Jr., Judge.

James S. Purdy, Public Defender, and
Robert Jackson Pearce III, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       The appellant, Amy Sargent, entered a plea of nolo contendere to the charge of

criminal mischief (a third-degree felony) pursuant to a plea agreement.            She was

represented by counsel at the time of the plea. She was sentenced to three years’

probation. A few days later, Sargent filed a facially insufficient, pro se motion to withdraw
her plea. At the time the motion was filed, Sargent was still represented by counsel. See

Escobar v. State, 126 So. 3d 277, 279 (Fla. 3d DCA 2011) (“[C]ounsel’s obligation of

representation to his client does not end upon the rendition of a judgment of conviction

and sentence, but continues thereafter until either a notice of appeal is filed . . . the time

for filing the notice has passed, or good cause is shown upon written motion.”). The trial

court held a hearing and denied the motion. Sargent’s counsel did not attend the hearing.

       Sargent appeals, contending that her constitutional right to counsel was violated

when the hearing was held without her counsel being present. We conclude that the trial

court should have stricken the motion because Sargent was represented by counsel and

the motion did not allege an adversarial relationship with her counsel. Moreover, the

motion did not contain specific allegations that bring it within the ambit of Florida Rule of

Appellate Procedure 9.140(b)(2)(A)(ii). See Escobar, 126 So. 3d at 279. Accordingly,

we reverse the order under review and remand this case to the trial court to enter an order

striking the motion.


       REVERSED; REMANDED with instructions.


SAWAYA, EVANDER and EISNAUGLE, JJ., concur.




                                              2